UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For The Quarterly Period Ended March31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the Transition Period fromto Commission file number- 333-170578 ENERGY TODAY, INC. (Exact name of registrant as specified in the charter) Texas 61-155055 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 373 South Willow St., #254, Manchester, NH 03103 (Address of principal executive office) (Zip Code) (603)-425-8933 (Registrant's telephone number including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirement for the past 90days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. LargeAcceleratedFilero AcceleratedFilero Non-acceleratedfilero (Do not check if a smaller reporting company) Smallerreportingcompanyx Indicate by check mark whether the registrant is a shell company (as defined in rule12b-2 of the Exchange Act).YESoNOý As of May 20, 2013, there were 25,048,238 shares of the Registrant's common stock, $.0001 par value outstanding. Table of Contents Energy Today,Inc. Index Page No. PART I—FINANCIAL INFORMATION Item 1. Financial Statements 4 Balance Sheets (unaudited) at March 31, 2013 and December 31, 2012 5 Statements of Operations (unaudited) for the three months ended March 31, 2013 and March 31, 2012 6 Statements of Cash Flows (unaudited) for the three months ended March 31, 2013 and March 31, 2012 8 Notes to Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II—OTHER INFORMATION Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Default Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Shareholders 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signature 20 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This quarterly report on Form10-Q contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, or the Securities Act, and Section21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act, that involve substantial risks and uncertainties. In addition, we, or our executive officers on our behalf, may from time to time make forward-looking statements in reports and other documents we file with the Securities and Exchange Commission, or SEC, or in connection with oral statements made to the press, potential investors or others. All statements, other than statements of historical facts, including statements regarding our strategy, future operations, future financial position, future revenues, projected costs, prospects, plans and objectives of management are forward-looking statements. The words "expect," "estimate," "anticipate," "predict," "believe," "think," "plan," "will," "should," "intend," "seek," "potential" and similar expressions and variations are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. Forward-looking statements in this report are subject to a number of known and unknown risks and uncertainties that could cause our actual results, performance or achievements to differ materially from those described in the forward-looking statements, including, but not limited to, the risks and uncertainties described in the section entitled "Risk Factors" in our Annual Report on Form10-K filed with the SEC on March 31, 2012, in this report as well as in the other documents we file with the SEC from time to time, and such risks and uncertainties are specifically incorporated herein by reference. Forward-looking statements speak only as of the date the statements are made. Except as required under the federal securities laws and rules and regulations of the SEC, we undertake no obligation to update or revise forward-looking statements to reflect actual results, changes in assumptions or changes in other factors affecting forward-looking information. We caution you not to unduly rely on the forward-looking statements when evaluating the information presented in this report. PART I—FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The financial statements of Energy Today, Inc. ("Energy Today" or the "Company") as of March31, 2013 and December31, 2012 and for the three months ended March31, 2013included herein have been prepared by the Company, without audit, pursuant to U.S. generally accepted accounting principles and the rules and regulations of the SEC. In addition, certain information and note disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These financial statements reflect, in the opinion of management, all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the results for the interim periods. The results of operations for such interim periods are not necessarily indicative of the results for the full year. These financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company's Annual Report on Form10-K filed with the SEC, on April 20, 2013. 4 Energy Today, Inc. (Formerly Yellow7, Inc.) Condensed Balance Sheets March 31, 2013 and December 31, 2012 ASSETS March 31, 2013 December 31, 2012 (Unaudited) Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $3,500 and $15,000, respectively Employee advances - Deferred tax asset Total current assets Furniture and Equipment, net Other Assets: Intangibles - Deferred tax asset - non-current Total other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Accounts payable and accrued expenses $ $ Loans payable - stockholders Loans payable - current portion Total current liabilities Non-current Liabilities Loans payable - net of current portion Total non-current liabilities Stockholders' Equity (Deficit): Common stock, $0.0001 par value; 250,000,000 shares authorized, 240,009,700 and 185,400,000 shares issued and outstanding, respectively Additional paid in capital ) Treasury stock, at cost - - Retained Earnings (Deficit) $ $ See accompanying notes to financial statements. 5 Energy Today, Inc. (Formerly Yellow7, Inc.) Condensed Statements of Operations For the Three Months Ended March 31, 2013 and 2012 (Unaudited) For the Three Months Ended March 31, Revenue, net $ $ Cost of sales Contract labor Other costs of sales Total cost of sales Gross profit Operating expenses: Advertising Provision for bad debts ) - Depreciation Rent Salaries Telephone Other Loss before other income and expenses ) ) Other income and (expenses) Income tax (expense)/benefit - ) - ) Net loss $ ) $ ) Net loss per common share - Basic and fully diluted $ ) $ ) Weighted average number of shares outstanding - Basic and fully diluted See accompanying notes to financial statements. 6 Energy Today, Inc. (Formerly Yellow7, Inc.) Statement of Stockholders' Equity (Deficit) March 31, 2013 (Unaudited) Common Stock Additional Paid in Treasury Stock Retained Earnings Total Stockholders' Shares Amount Capital Shares Amount (Deficiency) Deficiency Balance - January 1, 2012 $ $ ) $ ) $ ) $ ) Cancellation of treasury stock - - ) ) - - Net loss - ) ) Balance - December 31, 2012 ) - - ) ) Issuance of common stock to acquire intangible asset at $0.00151 - - - Net loss - ) ) Balance - March 31, 2012 $ $ - $
